Citation Nr: 1440532	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  01-04 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a service connection claim for an acquired psychiatric disorder, to include as secondary to service-connected disabilities, and if so, whether service connection may be granted.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to medication prescribed for service-connected disabilities.

3.  Entitlement to a rating in excess of 10 percent for chondromalacia with traumatic arthritis of the left knee.

4.  Entitlement to a rating in excess of 10 percent for chondromalacia of the right knee.

5.  Entitlement to an initial rating in excess of 40 percent for lumbar strain and degenerative disc disease (DDD) of L5-S1.

6.  Entitlement to an initial rating in excess of 10 percent for decreased toe and left knee extensor strength associated with service-connected lumbar strain and DDD of L5-S1.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to an initial compensable rating for peripheral neuropathy of the left leg.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to February 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2000, October 2003, March 2010 and June 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The July 2000 decision granted service connection for lumbar strain and DDD of L5-S1 and assigned a 40 percent rating.  The October 2003 decision granted service connection for decreased toe and left knee extensor strength associated with service-connected lumbar strain and DDD of L5-S1 and assigned a 10 percent rating.  The March 2010 decision continued a 10 percent rating for each knee, granted service connection for peripheral neuropathy of the left leg, denied service connection for tinnitus, and reopened and denied the claim of entitlement to service connection for a psychiatric disorder.  The June 2010 decision denied service connection for GERD.

By way of background, an August 2004 rating action confirmed and continued a 10 percent disability rating for chondromalacia with traumatic arthritis of the left knee.  Within one year of this determination, the Veteran did not express disagreement with this initial disability evaluation, nor was any relevant new and material evidence, medical or lay, physically or constructively received by VA prior to the expiration of the appellate period.  A June 2001 rating action granted service connection for chondromalacia of the right knee, assigning a 10 percent disability evaluation.  The Veteran timely appealed this denial, submitting an NOD in June 2002.  A statement of the case was subsequently issued in August 2004, but the Veteran did not file a substantive appeal.  As such, the June 2001 and August 2004 rating actions became final.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156(b); 20.201; 20.204 (2013); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).

The Veteran testified at a hearing before a Decision Review Officer at the RO in January 2012.  A conference report has been associated with the claims file.  In his October 2011 substantive appeal, the Veteran requested a Travel Board hearing.  Such hearing was scheduled for July 2013; however, in June 2013 the Veteran's representative notified the Board that the Veteran would not be able to attend due to incarceration and requested a rescheduling.  The motion to reschedule the hearing was denied for lack of good cause and the Veteran did not appear at the July 2013 hearing.  As such, his hearing request is deemed withdrawn.

The Veteran has claimed nervous condition and depression and the RO has adjudicated the issue as entitlement to service connection for a "delusional disorder with major depressive disorder, severe, chronic, with psychotic features."  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that claims of service connection for psychiatric disability encompass claims for all psychiatric disorders that are reasonably raised by the record.  Therefore, the Veteran's claim encompasses any psychiatric diagnoses during the appeal period.  The Board has recharacterized the claim on appeal as reflected on the title page accordingly.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

As discussed in further detail below, the Board is reopening the claim of entitlement to service connection for an acquired psychiatric disorder because new and material evidence has been received; however, as further development is needed prior to adjudication, the merits of this issue are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  On October 19, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative requesting a withdrawal of the appeal of the issue of entitlement to an initial rating in excess of 40 percent for lumbar strain and DDD of L5-S1.

2.  On October 19, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative requesting a withdrawal of the appeal of the issue of entitlement to an initial rating in excess of 10 percent for decreased toe and left knee extensor strength associated with service-connected lumbar strain and DDD of L5-S1.

3.  On January 4, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative requesting a withdrawal of the appeal of the issue of entitlement to service connection for tinnitus.

4.  On January 4, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative requesting a withdrawal of the appeal of the issue of entitlement to an initial compensable rating for peripheral neuropathy of the left leg.

5.  The Veteran's GERD is caused by medications prescribed for his service-connected disabilities.

6.  In an August 2004 rating decision, the RO denied the Veteran's claim of service connection for delusional disorder with major depressive disorder, severe, chronic, with psychotic features (claimed as nervous condition).  In a letter dated in September 2004, the RO notified him of the determination and of his appellate rights, but he did not appeal the determination and the decision became final.

7.  The evidence received since the August 2004 rating decision is not duplicative or cumulative of evidence previously of record and raises a possibility of substantiating the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.

8.  For the entire appeal period, the preponderance of the evidence shows that the Veteran's chondromalacia of the left knee has been manifested by no more than slight instability and painful motion with flexion limited to no less than 135 degrees and extension limited to 0 degrees, without evidence of ankylosis, recurrent subluxation, dislocated or removed cartilage, impairment of tibia or fibula, or genu recurvatum.

9.  For the entire appeal period, the preponderance of the evidence shows that the Veteran's chondromalacia of the right knee have been manifested by painful motion with flexion limited to no less than 140 degrees and extension limited to 0 degrees, without evidence of ankylosis, recurrent subluxation or instability, dislocated or removed cartilage, impairment of tibia or fibula, or genu recurvatum.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to an initial rating in excess of 40 percent for lumbar strain and DDD of L5-S1 by the Veteran have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of the appeal of the issue of entitlement to an initial rating in excess of 10 percent for decreased toe and left knee extensor strength associated with service-connected lumbar strain and DDD of L5-S1 by the Veteran have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).

3.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for tinnitus by the Veteran have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).

4.  The criteria for withdrawal of the appeal of the issue of entitlement to an initial compensable rating for peripheral neuropathy of the left leg by the Veteran have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).

5.  The criteria for service connection for GERD have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

6.  The August 2004 rating decision that denied service connection for delusional disorder with major depressive disorder, severe, chronic, with psychotic features (claimed as nervous condition) is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

7.  New and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

8.  The criteria for an evaluation in excess of 10 percent for limitation of motion of the left knee have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b), 7104 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.59, 4.71a, Diagnostic Code 5260 (2013).

9.  The criteria for the assignment of a separate 10 percent rating for slight instability of the left knee have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b), 7104 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.59, 4.71a, Diagnostic Code 5257 (2013).

10.   The criteria for an evaluation in excess of 10 percent for chondromalacia of the right knee have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b), 7104 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.59, 4.71a, Diagnostic Code 5260 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn claims

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In a submission received on October 19, 2011, the Veteran's representative withdrew the appeal of the issues of entitlement to (1) an initial rating in excess of 40 percent for lumbar strain and DDD of L5-S1, and (2) an initial rating in excess of 10 percent for decreased toe and left knee extensor strength associated with service-connected lumbar strain and DDD of L5-S1.  In a submission received on January 4, 2012, the Veteran's representative withdrew the appeal of the issues of entitlement to (1) service connection for tinnitus and (2) an initial compensable rating for peripheral neuropathy of the left leg.  Hence, there remains no allegation of error of fact or law for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review the appeals of the issues of entitlement to an initial rating in excess of 40 percent for lumbar strain and DDD of L5-S1, an initial rating in excess of 10 percent for decreased toe and left knee extensor strength associated with service-connected lumbar strain and DDD of L5-S1, service connection for tinnitus, and an initial compensable rating for peripheral neuropathy of the left leg, and they are dismissed.

II.  VA's Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

The Board herein reopens the claim of entitlement to service connection for an acquired psychiatric disorder and grants service connection for GERD.  In light of these fully favorable determinations, no discussion of compliance with VA's duty to notify and assist is necessary with respect to these issues.

With respect to the increased rating claims, the duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in February 2010 that informed him of his duty and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  It also provided notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The duty to assist the Veteran in the development of the claim includes assisting the Veteran in the procurement of service treatment records (STRs), pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs, VA treatment records, and Social Security Administration records have been obtained and considered.  The Veteran has not identified any additional outstanding records that VA should seek to obtain on his behalf.

During the appeal period, the Veteran was provided with VA examinations of the knees in March 2010 and February 2012.  The Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected right and left knee disabilities as they include interviews with the Veteran, review of the claims file, and physical examinations.  The Veteran has not reported, nor does the record show, that his service-connected left or right knee disability has worsened in severity since the most recent examination in 2012.  As such, a new examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).   

The Board finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

III.  Service connection claim

A disability that is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310.  Further, the Court has held that the term "disability" as used in 38 U.S.C.A. § 1110 should refer to "any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection is in effect for lumbar strain and DDD of L5-S1, chondromalacia of both knees, decreased toe and left knee extensor strength, and peripheral neuropathy of the left leg.  The Veteran contends that his GERD was proximately caused or aggravated by pain medications prescribed to treat his service-connected disabilities.  VA treatment records establish that the Veteran has a current disability of GERD, and that during the appeal period he has been prescribed pain medication for his back.

A VA examination was provided in February 2012.  The VA examiner opined that "there very likely is a connection between the pain conditions, medications, and the Veteran's GI symptoms."  He explained that the types of pain medications that the Veteran has been prescribed in the past for his service-connected back disability are associated with a side effect of gastric irritation.  There is no medical opinion to the contrary.

The Board concludes that the evidence supports service connection.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen.  The medical evidence of record supports a finding that the current disability of GERD was caused by the medication prescribed for the Veteran's service-connected disabilities.  Therefore, service connection on a secondary basis is warranted.

IV.  Reopening claim

Rating actions are final and binding based on evidence on file at the time the Veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The Veteran has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b), (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a).

Where a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented as to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  In making the determination of whether new and material evidence has been submitted to reopen the previously denied claim, the Board must review all of the evidence submitted since the last final decision.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  38 C.F.R. § 3.156(a).

The regulatory requirement that the new evidence must raise a reasonable possibility of substantiating the claim "must be read as creating a low threshold."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to why the claim was last denied.  Id. at 118.  Rather, VA should ask whether the newly submitted evidence, combined with VA assistance and considering alternative theories of entitlement, can reasonably substantiate the claim.  Id.  Newly submitted evidence is presumed to be credible for the purpose of determining whether evidence is sufficiently new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

An August 2004 rating action denied service connection for delusional disorder with major depressive disorder, severe, chronic, with psychotic features (claimed as nervous condition).  The Veteran did not file a NOD with the August 2004 rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie.  Thus, the August 2004 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1105 (2013).  

Evidence submitted since the August 2004 final decision includes a medical opinion, dated in December 2011 and submitted by a private psychologist, connecting the Veteran's current acquired psychiatric disorder to service.  This medical opinion was not previously submitted to agency decisionmakers and raises a reasonable possibility of substantiating the claim and is therefore new and material.  Shade, 24 Vet. App. at 118.  The Board reopens the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder for a de novo review on the merits.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

V.  Increased rating claims

As discussed in the Introduction section, June 2001 and August 2004 rating decisions became final with respect to the increased rating claims for the right and left knee, respectively.  The Veteran filed an increased rating claim on January 22, 2010; thus the appeal period before the Board begins on that date.

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert. 

Service connection is in effect for chondromalacia of the left and right knees, with each knee rated 10 percent disabling.  As chondromalacia is not an enumerated disability in the schedule of ratings, it is currently rated by analogy under 38 C.F.R. § 4.71a, DC 5010, which contemplates degenerative arthritis.  The Veteran contends that his disabilities are more severe than the currently assigned ratings and that he is entitled to higher ratings.  The Board herein considers all potentially applicable knee codes.

Limitation of Motion

Pursuant to DC 5260, under which limitation of leg flexion is evaluated, the following evaluations are assignable: for flexion limited to 45 degrees, 10 percent; for flexion limited to 30 degrees, 20 percent; and for flexion limited to 15 degrees, 30 percent.  Pursuant to DC 5261, under which limitation of leg extension is evaluated, the following evaluations are assignable:  for extension limited to 10 degrees, 10 percent; for extension limited to 15 degrees, 20 percent; for extension limited to 20 degrees, 30 percent; for extension limited to 30 degrees, 40 percent; for extension limited to 45 degrees, 50 percent.

Following a review of the relevant evidence of record, including the Veteran's lay statements, VA treatment records, and VA examination reports, the Board concludes that the Veteran's left and right knee disabilities do not warrant a rating in excess of 10 percent for limitation of motion.

At the March 2010 and February 2012 VA examinations, right knee flexion was normal at 140 degrees.  At the March 2010 examination, left knee flexion was normal at 145 degrees, and at the February 2012 examination it was limited to 135 degrees.  At both the 2010 and 2012 examinations, extension was normal at 0 degrees for both knees.  In every instance, there was no objective evidence of pain with motion in either knee.  The Veteran was able to perform repetitive use testing without any additional limitation in range of motion (ROM) or any functional loss or impairment.  Therefore, the Veteran has no compensable limitation of extension or flexion under DC 5260 or DC 5261 and a higher rating is not available under these DCs.

However, when evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

In this case, x-rays and examinations during the appeal period consistently show that the Veteran does not currently have arthritis in either knee.  However, the Court has held that the provisions of 38 C.F.R. § 4.59 are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

At the March 2010 VA examination, the Veteran reported that he had "no specific treatment for his knee complaints but rest.  He used to wear a left knee brace but it wore out and he did not replace it."  He reported pain and weakness in both knees but the left was worse than the right.  He reported decreased speed of joint motion and locking one to two times in the last year.  He reported repeated effusions with symptoms of warmth and swelling.  He denied incoordination, stiffness, and dislocation/subluxation.  He has used a cane and a brace in the past but at both examinations during the appeal period he was currently using neither.

In March 2010, he stated that the left knee flares up severely for one to two days every one to two months.  Flare-ups were precipitated by activity, and alleviated by rest and ice.  "[H]e takes no pain medication for his knees even though his pain is severe for two days.  He says that he has pain killers for other complaints."  During the two-day flare-up, he described his impairment as "he can do only what he has to do."  He reported being unable to stand for more than a few minutes and unable to walk more than a few yards.  At the February 2012 examination he reported that "after several flights of stairs with groceries or if walking uphill hunting, the knee (left worse than right) 'starts to feel real weak.'  This will resolve in about an hour if he stops when the weakness appears.  Otherwise, it will be bothersome for up to a half-day."  He also reported that his "knees get stiff if he drives a long distance and are sore when he gets out of the truck and takes a few steps."

On physical examination, the March 2010 examiner noted normal gait, no inflammatory arthritis, and no crepitation, masses, clicks, snaps, grinding, instability, or other abnormalities in the right knee.  The left knee was the same, except for positive clicks and snaps.  There was no ankylosis.  X-rays of the bilateral knees competed in January 2010 showed no discrete abnormalities and "no significant change compared with the previous study of June 2004."  The February 2012 examiner noted no swelling and no tenderness or pain to palpation for joint line or soft tissues of either knee.  Stability testing was normal, and there was no evidence or history of recurrent patellar subluxation or dislocation.  Gait was normal.  X-rays revealed no arthritic changes but did show "mild narrowing of the medial joint space (seen with aging and with weight gain.)"

Based on the foregoing, the March 2010 examiner diagnosed chondromalacia of the bilateral knees.  "There are no findings on his imaging or his physical exam of any significance."  The examiner stated that the Veteran's bilateral knee pain had mild effects on chores, shopping, exercise, but no effects on any other activities of daily living.  The February 2012 VA examiner found no significant diagnostic test findings or results.  He noted a slight grating sound in the right patella only.  

Based on the foregoing, the evidence shows some functional loss due to pain and weakness.  Specifically, the Veteran's knees become stiff after driving for long periods, he reports decreased speed of joint motion, they become weak after climbing stairs or walking uphill, and flare-up symptoms resolve in a time frame of an hour to two days.  However, the Veteran was able to perform repetitive use testing without any additional limitation in ROM or any functional loss or impairment.  

Taking all of the above into consideration, the record nevertheless shows flexion limited to 135 degrees at most, and generally no limitation of ROM at all.  Thus, even considering the functional loss due to pain that the Veteran reports, the evidence demonstrates that the criteria for a rating in excess of 10 percent have not been met.  The Board finds that the Veteran's current 10 percent rating for each knee contemplates his functional loss, and accordingly he is not entitled to a rating in excess of 10 percent for limitation of motion.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.59; Gilbert.

Instability

Pursuant to 38 C.F.R. § 4.71a, DC 5257, slight recurrent subluxation or lateral instability warrants a 10 percent evaluation.  A 20 percent rating requires these symptoms to be moderate, and a 30 percent evaluation is assigned when they are severe.  

At the March 2010 VA examination, the Veteran reported his left knee giving way on occasion.  Neither VA examiner found any objective evidence of instability or of recurrent subluxation.  Based on the foregoing, the Board does not find that the evidence shows recurrent subluxation or lateral instability in the right knee that would warrant an additional rating under DC 5257.  However, the Veteran's competent and credible report of his left knee giving way on occasion is sufficient to assign a separate 10 percent rating for slight instability under DC 5257.

Other Diagnostic Codes

The Board has considered whether it may be appropriate to rate the Veteran's knee disabilities under other DCs.  Diagnostic Codes 5256, 5262, and 5263 provide ratings for ankylosis, impairment of tibia and fibula, and genu recurvatum, respectively.  The evidence shows no such impairment.  Therefore, a higher rating is not available under these DCs.  38 C.F.R. § 4.71a.

Diagnostic Code 5258 and 5259 provide ratings for symptomatic removal of the semilunar cartilage or dislocated semilunar cartilage.  While the Veteran reported locking episodes one to two times per year and frequent effusion, the February 2012 VA examiner specifically noted that there was no meniscal dislocation, meniscal tear, or history of meniscectomy.  Therefore, a higher rating is not available under these DCs.  38 C.F.R. § 4.71a, DC 5258, 5259.

Based on the foregoing, the Board finds that the Veteran is not entitled to a rating under any other DCs.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert.

Other considerations

The Board finds that the Veteran's symptoms have been stable throughout the appeal period and therefore staged ratings are not appropriate.  Francisco.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  His chondromalacia of the right and left knees is characterized by normal extension, flexion limited to no less than 135 degrees, including on repetition, and slight instability in the left knee, without evidence of ankylosis, recurrent subluxation, dislocated or removed cartilage, impairment of tibia or fibula, or genu recurvatum.  These manifestations are contemplated in the applicable rating criteria.  Further, the additional functional effects of pain, including weakness, stiffness, decreased speed of joint motion, and limited standing and walking during flare-ups, is contemplated in his current 10 percent evaluations under 38 C.F.R. §§ 4.40, 4.59.

In sum, the Board finds that the Veteran has not described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluations.  Rather, his descriptions of bilateral knee symptoms are consistent with the degrees of disability addressed by such evaluations.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of an extraschedular rating is not warranted.

Finally, the Court has held that entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disabilities (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  As there is no evidence of unemployability due to the Veteran's bilateral knee disabilities, the question of entitlement to a TDIU is not raised.


ORDER

The appeal of the issue of entitlement to an initial rating in excess of 40 percent for lumbar strain and DDD of L5-S1 is dismissed.

The appeal of the issue of entitlement to an initial rating in excess of 10 percent for decreased toe and left knee extensor strength associated with service-connected lumbar strain and DDD of L5-S1 is dismissed.

The appeal of the issue of entitlement to service connection for tinnitus is dismissed.

The appeal of the issue of entitlement to an initial compensable rating for peripheral neuropathy of the left leg is dismissed.

Service connection for GERD is granted.

New and material evidence to reopen a claim of service connection for an acquired psychiatric disorder has been presented; to this extent, the appeal is granted.

A rating in excess of 10 percent for limitation of motion of the left knee is denied.

A separate 10 percent rating for left knee instability is granted, subject to the law and regulations governing the payment of VA monetary benefits.

A rating in excess of 10 percent for chondromalacia of the right knee is denied.  


REMAND

Reopening the service connection claim does not end that inquiry.  Rather, the claim must now be considered on the merits.  For the reasons that follow, the Board finds that the claim must be remanded.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Veteran contends that his acquired psychiatric disorder is secondary to pain from his service-connected knees and back.  He alternately contends that his acquired psychiatric disorder stems from being discharged from the military for an injury when he intended to make it his career.

VA treatment records show diagnoses of depressive disorder, not otherwise specified (NOS); explosive personality traits; Axis II personality disorder; Axis I schizoaffective disorder, depressed type; mood disorder NOS; and chronic anger state disorder with elements of intermittent explosive disorder.

The record contains opposing medical opinions regarding the etiology of his mental disorder(s).  One is from a VA examiner (dated March 2010) and the other is from a private psychologist (dated December 2011).  The Board finds that a new examination is necessary in order to reconcile these conflicting opinions and provide an additional opinion to determine if there is a current acquired psychiatric disorder caused by his service-connected knees and back, or otherwise related to military service.

The examiner should be made aware that personality disorders are considered developmental defects by VA regulation and as such are not diseases or injuries within the meaning of applicable legislation for VA compensation purposes and thus are not subject to service connection.  38 C.F.R. §§ 3.303(c), 4.9

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge and/or were contemporaneously informed of the onset and/or recurrence of psychiatric symptoms during or since service.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

2.  After completing this development, schedule the Veteran for an appropriate examination to address the etiology and/or onset of his acquired psychiatric disorder, including as secondary to service-connected knees and back.  The examiner should review the claims file and note such review in the report.  All indicated studies should be performed and all findings should be reported in detail.  

Notify the examiner that personality disorders are considered developmental defects by VA regulation and as such cannot be service-connected.

Ask the examiner to:

a)  Identify all psychiatric disabilities found to be present since May 2003.

b)  For each diagnosis, state whether it is at least as likely as not that the diagnosis:

i.  was caused or aggravated, at least in part, by his service-connected knee and/or back disabilities.

ii.  is otherwise related to or had its onset in service.  

c)  please discuss the two opposing medical opinions from the March 2010 VA examiner and December 2011 private psychologist when explaining your opinion.  

The rationale for all opinions expressed should be set forth in a legible report.

3.  Then readjudicate the appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


